Citation Nr: 0516140	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  These issues were remanded by the Board in December 
2003 for further development.  That development has been 
completed, and the case has been returned to the Board for 
further appellate consideration


FINDINGS OF FACT

1.  A back hip disability, first clinically manifested many 
years after service, is not of service origin or related to 
any events therein.

2.  A left knee disability, first clinically manifested many 
years after service, is not of service origin or related to 
any events therein.

3.  A left hip disability, first clinically manifested many 
years after service, is not of service origin or related to 
any events therein.

4. A right hip disability, first manifested many years after 
service, is not of service origin or related to any events 
therein.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A left knee disability were not incurred in or aggravated 
by active service nor may arthritis of the left knee be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3.  A left hip disability were not incurred in or aggravated 
by active service nor may arthritis of the left hip be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  A right hip disability were not incurred in or aggravated 
by active service nor may arthritis of the right hip be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, VCAA letters dated November 
2001 and January 2004, a statement of the case dated June 
2001, and a supplemental statement of the case dated March 
2005.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received an examination during the 
course of this appeal.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, as to the 
issue of increased rating for the residuals of removal of a 
left heel spur, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The veteran's service medical records, including the report 
of a May 1965 seperation examination, are negative for 
complaints of or treatment for any back, left knee, or hip 
disability.

The service personnel records show that the veteran was 
awarded a Parachutists Badge

A private outpatient treatment record dated December 1991 
indicates that the veteran was seen with left hip and thigh 
pain of undetermined etiology.  Reference was made to a CT 
scan from December 1989, which showed mild spinal stenosis at 
L3-4.  Further X-rays from 1989 showed a spur about 2-3cm in 
length extending from his lesser trochanter up towards his 
pelvis, as well as a small spur laterally over the edge of 
the acetabulum and small spurs at the posterior edge of the 
head of the femoral head.

Private medical records indicate that the veteran underwent 
physical therapy for his hip in 1992.

An examination for VA purposes was conducted in December 
1999.  At that time, the veteran stated that he was involved 
in an accident in service, in 1964 or 1965, in which he was 
stuck in a tree while attempting a parachute jump.  He 
reported that he was evaluated by military physicians at the 
time, but sustained no major injuries.  The veteran reported 
that over time, he developed problems with his back, hips, 
and left knee.  He reported that he started having pain in 
the left hip in 1984.  Later, he developed severe pain in the 
right hip.  He reported that at that time he was diagnosed 
with arthritis of the right hip.  In July 1999, he underwent 
a left total hip replacement.  He reported developing 
problems with his left knee in August 1997.  He indicated 
that stepping up on the left leg caused pain all around the 
left knee.  He further indicated that he had knee surgery in 
January 1998.  He indicated that he continues to have pain, 
weakness, stiffness, instability, and lack of endurance or 
the left hip and left knee.  The symptoms occurred daily and 
sometimes last all day.  The symptoms are aggravated by 
overusage, and alleviated by rest and medication.  During the 
flare-ups, the veteran is unable to perform daily activities.  
He had no constitutional symptoms of joint disease.

He stated that he started having problems with his back in 
1980.  He underwent several evaluations, including X-rays and 
MRI.  In 1996, he underwent back surgery for this condition.  
The veteran stated that he now continued to have pain and 
weakness, fatigue, lack of endurance, and stiffness.  The 
symptoms are constant, occurring daily, and aggravated by 
even normal daily activities.  The veteran reported that he 
was unable to function because of his back condition.  The 
veteran indicated that he could brush his teeth, dress 
himself, shower, cook, vacuum, walk, drive a car, shop, and 
take out the trash.  He could not push a lawnmower.  He could 
climb stairs, but could not garden.

Upon examination, the veteran was noted to use a cane for 
support.  He had a limp towards the right.  Examination of 
the hips showed a surgical scar on the left hip measuring 
17cm.  The veteran had difficulty squatting, and there was 
tenderness.  Ranges of motion of the left hip were noted.  
Examination of the left knee showed arthroscopic scars.  He 
had difficulty walking, squatting, and kneeling.  He also had 
tenderness.  Flexion was 135, pain started at 130, extension 
was 0.  McMurray and drawer tests were slightly abnormal, 
indicating slight instability.  Examination of the ankles was 
normal.

Examination of the cervical spine showed pain on extension, 
but no muscle spasms or tenderness.  Extension was 45, with 
pain starting at 40; the rest of the ranges of motion were 
within normal limits.  Examination of the lumbar spine showed 
a surgical scar measuring 7cm.  It was healed and not 
complicated.  Bending was painful.  He had muscle spasms in 
the paravertebral muscles.  There was tenderness in L5 and 
S1.  Ranges of motion were noted.  Neurological examination 
revealed normal motor function of the upper and lower 
extremities bilaterally.  Sensory reflexes were 2+ 
bilaterally, and muscle power was 5/5 on both sides.  X-rays 
of the hip/pelvis showed evidence of left hip arthroplasty 
with ossific density over the lateral aspect of the left 
inferior public ramus.  No evidence of acute osseous injury 
was noted.  X-ray of the cervical spine showed diffuse 
degenerative disc disease with no evidence of acute osseous 
injury.  X-rays of the thoracic spine showed degenerative 
disc disease with no evidence of acute osseous injury.  X-
rays of the lumbar spine showed severe degenerative disc 
disease with no evidence of acute fracture or subluxation.  
X-rays of the left knee showed early osteoarthritis as 
indicated by narrowing of the joint space.  

The veteran was diagnosed with status post left hip 
arthroplasty with residuals of limitation of motion and pain 
on usage, early osteoarthritis of the left knee, status post-
arthroscopic surgery with residuals of slight instability and 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain chronic disorders, such as 
arthritis, become manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has indicated that he was involved in an accident 
in service in which his parachute got caught in a tree, for 
which he received medical attention.  Such an injury is 
consistent with the veteran's status as a paratrooper.  
However, the service medical records, to include the 
separation examination reflect no complaints or treatment for 
any back, left knee, or hip disabilities.  Additionally, no 
abnormality was found at the time of his separation 
examination.  Furthermore the first clinical evidence of 
record of any pertinent disability is 1989 over 23 years 
after the veteran's seperation from service, in 1965.  

The veteran indicated during the recent VA examination that 
he began experiencing associated problems in 1980.  However, 
this still more than 14 years after service.  There is no 
medical evidence of record which relates the veteran's 
current disabilities to service or any inservice injury.  
Accordingly, the Board finds that service connection for 
disabilities involving the back, left knee, and hips is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


